DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreager (US pat No. 10,737,616).
Regarding claim 1, Kreager teaches a multipurpose sensor system configured to send an alert to a vehicle owner when a child or pet is left within a vehicle (See abstract), the multipurpose sensor system comprising:
a sensor unit comprising a plurality of sensors, wherein the sensor unit is positioned within a vehicle (See abstract and Col. 2 lines 21-35);
a thermal sensor as part of the plurality of sensors for determining a temperature inside the vehicle and a body temperature of the child or pet within the vehicle (See abstract and Col. 2 lines 21-35); and 
a location sensor as part of the plurality of sensors for detecting a location of the vehicle (See abstract and Col. 2 lines 21-35), 
wherein the alert is generated and sent to the vehicle owner if the thermal sensor senses that either the temperature or the body temperature is greater than a predetermined threshold temperature (See abstract and Col. 2 lines 21-35).
Regarding claim 3, Kreager teaches the sensor unit is powered by a plurality of solar panels (See Col. 4 lines 10-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreager as applied to claim 1 above, and further in view of Ricci (US Pub No. 2013/0144470).
Regarding claims 2 and 18, Kreager does not teach the sensor unit is positioned on a dashboard of the vehicle.
Ricci teaches a sensor unit is positioned on a dashboard of the vehicle (See [0079]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kreager’s system to include Ricci’s dashboard sensor placement for a more integrated and efficient system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 4, Kreager teaches the plurality of solar panels are positioned on an exterior surface of the vehicle (See Col. 4 lines 10-17 which teach solar panels providing power.  Placing the solar panels on the exterior of the vehicle is one of a finite number of locations (placing inside the vehicle or on the outside of the vehicle) for placing the solar panel. It would be obvious to a person of ordinary skill in the art to place the solar panels on the exterior of the vehicle for maximum solar reception.).
Claims 5-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreager as applied to claims above, and further in view of Lebron et al. (US Pub No. 2019/0088103).
Regarding claim 5, Kreager does not explicitly teach plurality of sensors comprises a motion sensor for detecting motion within the vehicle.
Lebron teaches plurality of sensors comprises a motion sensor for detecting motion within the vehicle (See [0043]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kreager’s system to include LeBron’s motion detection to monitor only during relevant situations in order to conserve power. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 6, Kreager teaches sensor unit comprises a wireless communication module for communicating wirelessly with a paired mobile device (See Col. 5 lines 9-20).
Regarding claim 7, Kreager teaches the paired mobile device comprises an installed companion software application that receives the alert from the multipurpose sensor system via the wireless communication module (See Col. 5 lines 9-20).
Regarding claim 8, Kreager teaches the alert comprises a text message or an audible sound (See Col. 5 lines 9-20).
Regarding claim 9, Kreager teaches the alert comprises a text message or an audible sound (See Col. 5 lines 9-20 and Col. 5 lines 24-28).

Regarding claim 16, Kreager teaches a multipurpose sensor system configured to send an alert to a vehicle owner when a child or pet is left unattended within a vehicle (See abstract), the multipurpose sensor system comprising:
a sensor unit comprising a plurality of sensors (See abstract and Col. 2 lines 21-35);
a wireless communication module for communicating wirelessly with a paired mobile device (See Col. 5 lines 9-20 and Col. 5 lines 24-28);
wherein the sensor unit is positioned within the vehicle (See abstract and Col. 2 lines 21-35); 
further wherein the plurality of sensors comprise a thermal sensor for determining a temperature inside the vehicle and a body temperature of the child or pet within the vehicle and a location sensor for detecting a location of the vehicle (See abstract and Col. 2 lines 21-35); 
further wherein the alert is sent to a vehicle owner if the thermal sensor senses that either the temperature or the body temperature is outside of a predetermined threshold temperature (See abstract and Col. 2 lines 21-35);
further wherein the alert is also transmitted to an emergency service unit (See Col. 5 lines 9-20 and Col. 5 lines 24-28); and 
further wherein the sensor unit is powered by a plurality of solar panels positioned on an exterior of the vehicle vehicle (See Col. 4 lines 10-17 which teach solar panels providing power.  Placing the solar panels on the exterior of the vehicle is one of a finite number of locations (placing inside the vehicle or on the outside of the vehicle) for placing the solar panel. It would be obvious to a person of ordinary skill in the art to place the solar panels on the exterior of the vehicle for maximum solar reception.). 
Regarding claim 17, Kreager teaches the paired mobile device comprises an installed companion software application that receives the alert from the multipurpose sensor system via the wireless communication module (See Col. 5 lines 9-20).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kreager as applied to claims above, and further in view of Dulin et al. (US Pub No. 2002/0161501).
Regarding claim 10, Kreager does not explicitly teach the sensor unit is connected to an electronic control unit of the vehicle through a processor.
Dulin teaches the sensor unit is connected to an electronic control unit of the vehicle through a processor (See [0046]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kreager’s system to include Dulin’s connection “to provide some measure of relief 30 from the overheated vehicle compartment” (See [0046]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 11, Kreager does not explicitly teach the electronic control unit receives a signal from the processor and generates an output to perform an in-vehicle function.
Dulin teaches the electronic control unit receives a signal from the processor and generates an output to perform an in-vehicle function (See [0046]).
Regarding claim 12, Kreager does not explicitly teach the in-vehicle function comprises at least one of a rolling down of a window, an activation of an air conditioning unit, or an activation of a heating unit.
Dulin teaches the in-vehicle function comprises at least one of a rolling down of a window, an activation of an air conditioning unit, or an activation of a heating unit (See [0060]).
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kreager as applied to claims above, and further in view of Crewe et al. (US Pub No. 2019/0088104)
Regarding claim 13, Kreager does not explicitly teach a controller area network of the vehicle allows the electronic control unit to communicate with the sensor unit to perform the in-vehicle function.
Crewe teaches a controller area network of the vehicle allows the electronic control unit to communicate with the sensor unit to perform the in-vehicle function (See [0025]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kreager’s system to include Crewe’s controller in order to provide multiple alarm types to better notify the user of a dangerous situation. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 14, Kreager does not explicitly teach the in-vehicle function comprises controlling a headlight of the vehicle to notify an individual near the vehicle of an emergency.
Crewe teaches the in-vehicle function comprises controlling a headlight of the vehicle to notify an individual near the vehicle of an emergency (See [0030]).
Regarding claim 15, Kreager teaches the sensor unit is positioned in a backseat of the vehicle and connected to a child safety car seat but does not explicitly teach a connection of the sensors to the ECU of the vehicle.
Crewe teaches a connection of the sensors to the ECU of the vehicle (See [0025]).
Regarding claim 19, Kreager teaches a method of generating an alert by a multipurpose sensor system for a vehicle (See abstract) comprising the steps of:
installing the multipurpose sensor system inside the vehicle (See abstract);
determining a presence of a child or pet inside the vehicle (See abstract);
determining whether an interior temperature of the vehicle exceeds a preset critical interior vehicle temperature (See abstract and Col. 2 lines 21-35);
determining whether a body temperature of the child and/or the pet left inside the vehicle exceeds a preset critical body temperature (See abstract); and
generating and sending the alert to an owner of the vehicle if the body temperature of the child or pet exceeds the preset critical body temperature (See Col. 5 lines 9-20).
Kreager does not explicitly teach the electronic control unit receives a signal from the processor and generates an output to perform an in-vehicle function.
Dulin teaches the electronic control unit receives a signal from the processor and generates an output to perform an in-vehicle function (See [0046]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kreager’s system to include Dulin’s connection “to provide some measure of relief 30 from the overheated vehicle compartment” (See [0046]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683